20-11207-scc   Doc 18-2   Filed 05/27/20 Entered 05/27/20 14:58:37   Exhibit   Pg
                                       1 of 6
20-11207-scc   Doc 18-2   Filed 05/27/20 Entered 05/27/20 14:58:37   Exhibit   Pg
                                       2 of 6
20-11207-scc   Doc 18-2   Filed 05/27/20 Entered 05/27/20 14:58:37   Exhibit   Pg
                                       3 of 6
20-11207-scc   Doc 18-2   Filed 05/27/20 Entered 05/27/20 14:58:37   Exhibit   Pg
                                       4 of 6
20-11207-scc   Doc 18-2   Filed 05/27/20 Entered 05/27/20 14:58:37   Exhibit   Pg
                                       5 of 6
20-11207-scc   Doc 18-2   Filed 05/27/20 Entered 05/27/20 14:58:37   Exhibit   Pg
                                       6 of 6
